Title: To John Adams from John Jay, 27 March 1821
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester County—NYork—27th. March 1821—
				
				In my Letter to you of the 20th. Inst: I inserted a Copy of the one which on the 13th. Inst: I had written to Mr. William Duane; and promised on recieving his answer, to transmit a Copy of it to you. The last mail brought me his answer, in the words following—“Philadelphia—16th. March 1821”—“SirYour Letter of the 13th. Inst: which  you did me the honor to address to me, concerning some notes in the fifth volume of the works of Franklin, I have duly recieved; and altho’ this is the thirtieth day of my Confinement to bed, and am in a consequent state of debility, my Respect for you will not permit me to postpone to another day a Reply—On the immediate subject to which they refer, it is scarcely to be presumed that I should have stated in so formal a manner as fact, that which I could not sustain. In Truth Sir! I am in Possession of two Journals, very short indeed, but as authentic as any public documents ever were. One of them is entitled as expressed “the Journal of John Jay Esqr. and the other, of John Adams Esqr.”Having explicitly answered as to the principal point, I must observe that the circumstance you urge, as having never given any thing like such a Journal to any Person, does not disprove the Reality of such a Journal having an authentic and demonstrable Existence—and I feel so perfectly satisfied of the fact, that I could to a certainty satisfy yourself of the authenticity of the Papers in my Possession.—I can give no other Description of the Papers, than has been already given, and if it were compatible with that sense of confidence which when reposed in me, I have never violated, I should be very happy to inform you whence they were derived. Should it ever be necessary to shew the source of their derivation, which it is always in my Power to do, that disclosure will be also the Proof of their authenticity—Entertaining towards you the most unfeigned Respect, I have with some Inconvenience endeavoured to comply with your wishes”—“I am Sir / with great Respect “ Wm. Duane ”
				
					
				
				
					“I have made use of the Pen of one of my Daughters—my Hand not being steady enough.”—As yet I have not had Time to bestow that further Degree of Consideration on this subject for which Mr. Duane’s Letter gives occasion; having several Letters to write and send by the mail, which sets out Tomorrow morning—The Result of your Reflections on that Letter will be very acceptable to Dear Sir / Your Friend
				John Jay—
			